          Case 4:20-cv-00911-KGB Document 5 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CARLTON RUSSELL                                                                      PLAINTIFF
ADC #133867

v.                               Case No. 4:20-cv-00911-KGB

WENDY KELLEY, et al.                                                             DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Carlton Russell’s complaint is dismissed without prejudice (Dkt. No. 1).

       It is so ordered this 4th day of December, 2020.

                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge
